Certiorari dismissed, April 26, 2010



                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 09-6738


CHRISTOPHER A. ODOM,

                   Plaintiff - Appellant,

             v.

MT. PLEASANT MUNICIPAL COURT,

                   Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-02660-PMD)


Submitted:    December 17, 2009             Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher       A. Odom, Appellant Pro Se. Timothy Alan Domin,
CLAWSON &         STAUBES, LLC, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.    § 1983       (2006)      complaint.       We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                          Odom v.

Mt.     Pleasant      Municipal      Court,        No.    2:08-cv-02660-PMD      (D.S.C.

Mar. 31,    2009).          We    dispense    with       oral   argument    because     the

facts    and    legal    contentions         are    adequately     presented      in    the

materials      before       the   court   and       argument     would     not   aid   the

decisional process.

                                                                                 AFFIRMED




                                              2